PER CURIAM.
This is an appeal from an order, entered July 10, 1913, overruling exceptions of appellant to the report of a special master, confirming such report, and disallowing certain claims presented by appellant against the estates of the bankrupts. The record is made up under an agreed statement, which was entered into pursuant to Equity Rule 77 of the Supreme Court (198 Fed. xli). A petition in bankruptcy had'been filed against each of the two corporations, and, after adjudication and the appointment of a trustee, the two cases were consolidated and “directed to proceed as one cause.” The report of the special master and the opinion of the court below appear in' 206 Fed. 309, 315. One of two similar contracts which are involved is set out in that opinion; and, since the course of business pursued under these contracts, the nature and extent of the claims so disallowed, the *894issue and the conclusions reached, as also the terms of the order, are shown in the report of the case, they need be only alluded to here. The special master and the district judge, upon full consideration of the issue and the evidence, concurred in the conclusion that the transactions had under the contracts were pledges, not sales, of the accounts receivable. This conclusion is decisive of the issue concerning usury; and its rightfulness is the more apparent because the record discloses to us a mutual intendment that the right at least to 20 per cent, of the full value of each of the accounts receivable was always to remain in the bankrupts, except only for purposes of security; this right could not be both sold and owned by the bankrupts. Such transactions are unlike those which in form are sales and involve the taking over of promissory notes or the like, including accounts receivable, at a discount, but with the right alike to the entire face value and proceeds.
Hence the opinion of Judge Cochran is .adopted, and the order accordingly is affirmecj, with costs.